AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                 DENISIA ANGELICA CASTRO (1) 	                                           Judgment - Page 2 of 4
CASE NUMBER:               16CR1357-GPC 


                                                    IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 ONE-HUNDRED AND NINETY (190) DAYS




 D     Sentence imposed pursuant to Title 8 USC Section I 326(b). 

 IZl   The court makes the following recommendations to the Bureau of Prisons: 

       The Court recommends placement in the Western Region (Southern California).




 D	    The defendant is remanded to the custody of the United States Marshal.

 D	    The defendant shall surrender to the United States Marshal for this district:
       D     at                              A.M.             on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons: 

       D     on or before 

       D     as notified by the United States Marshal. 

       D     as notified by the Probation or Pretrial Services Office. 


                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on 	                                         to
                                  ---------------------------                --------------------------------
 at ______________________ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL 




                                      By 	                 DEPUTY UNITED STATES MARSHAL



                                                                                                       16CR1357-GPC
